—Judgment unanimously reversed on the law and new trial granted. Memorandum: On our review of a judgment convicting defendant of sexual abuse in the third degree, we conclude that the court’s failure to sequester the jury requires reversal notwithstanding the fact that defendant expressly consented to that procedure (see, People v Coons, 75 NY2d 796, 797; People v Dasher, 161 AD2d 1207, 1208, lv denied 76 NY2d 855; People v Webb, 161 AD2d 1167, lv granted 76 NY2d 897; People v Smith, 161 AD2d 1160, 1161, lv denied 76 NY2d 865; CPL 310.10). We note that the verdict is supported by sufficient evidence. In view of our determination, it is not necessary to address defendant’s remaining contentions. (Appeal from Judgment of Ontario County Court, Reed, J.—Sexual Abuse, 3rd Degree.) Present— Callahan, J. P., Denman, Balio, Lawton and Lowery, JJ.